GROSS, J.,
dissenting.
Appellant’s 3.850 motion was based upon his lawyer’s purported failure to interview and depose crime scene witnesses. At the evidentiary hearing, appellant testified that he gave trial counsel the names of witnesses favorable to his defense. Trial counsel testified that appellant did not give her any such names. The trial court denied appellant’s motion for post conviction relief. From this I conclude that the trial court believed the lawyer and disbelieved appellant. I do not believe that reversal and remand is necessary.